104 F.3d 363
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Stephanie BOSTIC, Appellant,v.Shirley S. CHATER, Commissioner of Social Security, Appellee.
No. 96-1899.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 11, 1996.Filed Dec. 16, 1996.

Before FAGG, FLOYD R. GIBSON, and LOKEN, Circuit Judges.
PER CURIAM.


1
Stephanie Bostic appeals the district court's grant of summary judgment affirming the Commissioner's decision to deny Bostic's application for supplemental security income benefits.  After careful review of the arguments raised on appeal and the administrative record, we conclude the administrative law judge correctly applied the analysis under Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir.1984), adequately addressed Bostic's functional limitations supported by substantial evidence, and submitted an appropriate hypothetical question to the vocational expert.  In sum, substantial evidence supports the decision of the Commissioner that Bostic is not disabled for social security purposes.  Because an opinion by this court would have no precedential value, we affirm the district court without further discussion.  See 8th Cir.  R. 47B.